               Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                         §
   BRAZOS LICENSING AND                                §
   DEVELOPMENT,                                        §     CIVIL ACTION NO. 6:20-cv-459
                                                       §
             Plaintiff,                                §       JURY TRIAL DEMANDED
                                                       §
   v.                                                  §
                                                       §
   MICROSOFT CORPORATION                               §
                                                       §
             Defendant.                                §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                   9
              Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 2 of 11




        4.      On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.      On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.      This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.     This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 3 of 11
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 4 of 11
              Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 5 of 11




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,750,286

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On July 6, 2010, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,750,286 (“the ’286 Patent”), entitled “Compact Image Projector Having

a Mirror for Reflecting a Beam Received From a Polarization Beam Splitter Back to the

Polarization Beam Splitter.” A true and correct copy of the ’286 Patent is attached as Exhibit A to

this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’286 Patent,

including the right to assert all causes of action arising under the ’286 Patent and the right to any

remedies for the infringement of the ’286 Patent.




                                                       5
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 6 of 11
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 7 of 11
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 8 of 11
Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 9 of 11
             Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 10 of 11




             •    https://www.microsoft.com/en-us/research/wp-
                  content/uploads/2017/05/holo_author.pdf

       32.       Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’286 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’286 Patent. The Accused Products are

especially made or adapted for infringing the ’286 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’286 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                     REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)         Enter judgment that Microsoft infringes one or more claims of the ’286 Patent

literally and/or under the doctrine of equivalents;

       (B)         Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’286 Patent;

       (C)         Enter judgment that Microsoft has contributed to and continues to contribute to

the infringement of one or more claims of the ’286 Patent;

       (D)         Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’286 Patent through the date such judgment is entered in




                                                      10
             Case 6:20-cv-00459 Document 1 Filed 06/02/20 Page 11 of 11




accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: June 2, 2020                            Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                    11
